On December 20, 2002, the defendant was sentenced to the following: Count I: Assault on a Police Officer, a felony: Ten (10) years in the Montana State Prison, with five (5) years suspended; Count II: Assault on a Peace Officer or Judicial Officer, a felony: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for a total sentence to the Montana State Prison of thirty (30) years, with fifteen (15) years suspended; and Count III: Partner of Family Member Assault, a Misdemeanor: 233 days in the Ravalli County Detention Center, with credit given for 233 days served in detention prior to sentencing.
On November 13, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 13th day of November, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary Day.